UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN PENA,
                           Plaintiff,
                    -against-
                                                                     1:19-CV-7336 (LLS)
DOWNSTATE CORRECTIONAL FACILITY
MEDICAL DEPARTMENT; NYS                                           ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in the Bare Hill Correctional Facility, brings this pro se

action asserting that the defendants have violated his federal constitutional rights. He sues the

Downstate Correctional Facility’s Medical Department (“Downstate Medical Department”) and

the New York State Department of Corrections and Community Supervision (“DOCCS”). He

seeks $100,000 in damages. The Court construes Plaintiff’s complaint as asserting claims under

42 U.S.C. § 1983.

       By order dated February 3, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). 1 For the reasons set forth below, the Court

dismisses this action, but grants Plaintiff leave to replead.


       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
        Plaintiff originally filed this action without paying the relevant fees or filing an IFP
application and prisoner authorization. On August 28, 2019, the Court directed him to either pay
the fees or submit an IFP application and prisoner authorization. But because he failed to
comply, on October 8, 2019, the Court dismissed this action without prejudice. Plaintiff then
filed an IFP application and a notice of appeal. On December 4, 2019, the Court vacated its
previous order and judgment, and granted Plaintiff 30 days to either pay the relevant fees or file a
prisoner authorization. Plaintiff filed a prisoner authorization on January 6, 2020. In an order
                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The United States Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough factual




dated December 9, 2019, and issued as a mandate on March 10, 2020, the United States Court of
Appeals for the Second Circuit dismissed Plaintiff’s appeal, effective December 30, 2019,
because of Plaintiff’s failure to file an Acknowledgment and Notice of Appearance form in the
Second Circuit. Pena v. Downstate Corr. Facility, No. 19-3916 (2d Cir. Dec. 9, 2019).


                                                   2
detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.

                                          BACKGROUND

        Plaintiff makes the following allegations: Between April and June 2019, Plaintiff was

incarcerated in the Downstate Correctional Facility. Upon his arrival at Downstate, and over a

period of two days, he underwent medical-assessment examinations by Downstate’s medical

staff. One of the rooms in which he was examined did not have a ceiling connected to its walls,

“allowing the conversation [he had with medical staff] to be heard by the inmate in the next

room.” (ECF 1, at 6.) He gave blood and urine samples, and Downstate medical staff took his

vital signs “in a large opened [sic] room [where he] was seen by other inmates and staff.” (Id.)

        Plaintiff also underwent X-ray examinations in which the examination-room door

remained open. In addition, the door remained open while he changed into a gown and during his

physical examination – parts of Plaintiff’s body were exposed and the physician examined

Plaintiff’s testicles.

        Plaintiff asserts that the defendants violated his rights to privacy and against cruel and

unusual punishment, as well as his rights under the Health Insurance Portability and

Accountability Act (“HIPAA”). He also asserts that the defendants failed to inform him of his

right to refuse the medical examinations.




                                                   3
                                           DISCUSSION

A.     The Eleventh Amendment

       Plaintiff’s claims under 42 U.S.C. § 1983 against DOCCS and the Downstate Medical

Department are barred by the doctrine of Eleventh Amendment immunity. “[A]s a general rule,

state governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity or unless Congress has abrogate[d] the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (internal quotation marks

and citation omitted, second alteration in original). This immunity shields States from claims for

money damages, injunctive relief, and retrospective declaratory relief. See Green v. Mansour,

474 U.S. 64, 72-74 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02

(1984). “[T]he immunity recognized by the Eleventh Amendment extends beyond the states

themselves to state agents and state instrumentalities that are, effectively, arms of a state.”

Gollomp, 568 F.3d at 366 (internal quotation marks and citation omitted).

       Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived

its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977). DOCCS and a New York State prison’s medical department, such as the

Downstate Medical Department, are arms of the State of New York, and therefore enjoy

Eleventh Amendment immunity from suit under § 1983. See, e.g., Madison v. New York State

Dep’t of Corrs. No. 19-CV-3401, 2019 WL 4933594, at *1-2 (S.D.N.Y. Oct. 4, 2019) (DOCCS);

Orr v. Hoke, No. 91-CV-1256, 1995 WL 217541, at *4 (S.D.N.Y. Apr. 12, 1995) (New York

State prison’s medical department). The Court therefore dismisses Plaintiff’s § 1983 claims




                                                  4
against DOCCS and the Downstate Medical Department under the doctrine of Eleventh

Amendment immunity. 2

B.     Confidentiality of medical information

       The Court must dismiss Plaintiff’s claims under § 1983 arising from the alleged

disclosure of Plaintiff’s medical information to prisoners and others. Prisoners retain a limited

federal constitutional right to the confidentiality of their medical information. See Powell v.

Schriver, 175 F.3d 107, 111-13 (2d Cir. 1999). But this right applies only when a person’s

medical information involves a medical condition that is both serious and “would expose a

person . . . to discrimination and intolerance.” Matson v. Bd. of Educ. of City Sch. Dist. of New

York, 631 F.3d 57, 67 (2d Cir. 2011) (emphasis in original, internal quotation marks omitted,

citation omitted); Powell, 175 F.3d at 111-12.

       Plaintiff fails to allege facts suggesting that the medical information that he discussed

with a physician during his initial medical examinations at Downstate involved a serious medical

condition that, if disclosed, could expose him to discrimination and intolerance. He does not

specify the nature of the medical information he discussed. Accordingly, he fails to state a claim

that Downstate officials violated his federal constitutional right to maintain the confidentiality of

his medical information. The Court therefore dismisses Plaintiff’s claims under § 1983 in which

he asserts such a violation for failure to state a claim on which relief may be granted.




       2
         See also Zuckerman v. Appellate Div., Second Dep’t, Supreme Court, 421 F.2d 625, 626
(2d Cir. 1970) (holding that a state court is not a “person” for the purpose of § 1983 liability); see
generally Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989) (holding that a state agency is
not a “person” for the purpose of § 1983 liability).


                                                  5
C.      Medical-examination privacy

        Downstate officials did not violate Plaintiff’s federal constitutional rights when they

allegedly failed to examine Plaintiff in private. This is because the Constitution does not

guarantee that a medical examination of a prisoner must be conducted in private. See Rodriguez

v. Heit, 9:16-CV-0706, 2018 WL 3121626, at *6 (N.D.N.Y. Mar. 30, 2018) (correction officer’s

presence in a prison’s medical examination room and a nurse’s statements to the correction

officer in that room during a prisoner’s medical examination did not violate the prisoner’s right

to privacy), report & recommendation adopted, 2018 WL 2316687 (N.D.N.Y. May 22, 2018),

appeal dismissed, No. 18-2844, 2019 WL 4780772 (2d Cir. Feb. 27, 2019), cert. denied, 140 S.

Ct. 561 (2019); Rodriguez v. Ames, 287 F. Supp. 2d 213, 219 (W.D.N.Y. 2003) (“The Eighth

Amendment’s right to be free from cruel and unusual punishment does not guarantee that

plaintiff will receive any and all medical care in total privacy. . . . [And] [t]he fact that plaintiff’s

cellmate also was present [for his medical examination] is not sufficiently shocking or egregious

as to amount to a constitutional violation [of substantive due process].”). The Court therefore

dismisses these claims under § 1983 for failure to state a claim on which relief may be granted.

D.      Medical screening of prisoners

        The Second Circuit has held that a correctional facility’s staff’s failure to medically

screen incoming prisoners violates the federal constitutional rights of those prisoners already

held in that facility. See Lareau v. Mason, 651 F.2d 96, 109 (2d Cir. 1981). “[C]orrectional

officials have an affirmative obligation to protect inmates from infectious disease.” Jolly v.

Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (citing Lareau, 651 F.2d at 109-11). And the State of

New York has a “compelling interest in administering an effective [medical] screening program.”

Id. at 478. Thus, courts have allowed prison officials to conduct mandatory medical screenings.




                                                    6
See Boreland v. Vaughn, No. 92-CV-0172, 1993 WL 62707, at *4 (E.D. Pa. Mar. 3, 1993), aff’d,

22 F.3d 300 (3d Cir. 1994) (table decision).

       Some courts have recognized that a prisoner may be exempt from medical screenings

when such screenings conflict with the prisoner’s religious beliefs. See Jolly, 76 F.3d at 474-82

(affirming district court’s grant of a prisoner’s application for a preliminary injunction arising

from his confinement in “medical keeplock” after the prisoner refused tuberculosis screening on

religious grounds); Selah v. Goord, 255 F. Supp. 2d 42, 52-56 (N.D.N.Y. Apr. 4, 2003) (granting

preliminary injunction against a prisoner’s confinement in a “tuberculin hold” after the prisoner

refused tuberculosis screening on religious grounds); Reynolds v. Goord, 103 F. Supp.2d 316,

337-45 (S.D.N.Y. 2000) (same).

       Plaintiff alleges that it has been his “experience that . . . private doctors are more

thorough than the doctors at [Downstate], the process is more professional, and [he] felt more

comfort [with private doctors].” (ECF 1, at 8.) He asserts that prison officials did not inform him

of his right to refuse a medical screening. He states that if he had known that he could refuse, he

would have refused the examination of his testicles because that part of the examination was, in

his opinion, “invasive.” (Id. at 9-10.) But that is not a recognized reason for a prisoner to be

exempt from medical screening. And Plaintiff has articulated no other reason, religious or

otherwise, why he would have refused medical screening. Accordingly, the Court dismisses

Plaintiff’s claims under § 1983 that arise from his having to undergo medical examinations upon

his arrival at Downstate for failure to state a claim on which relief may be granted.

E.     HIPAA

       The Court must further dismiss any claims Plaintiff asserts under HIPAA. This is because

HIPAA provides no private right of action. E.g., Henry v. Doe, No. 19-CV-10153, 2020 WL

209091, at *9 (S.D.N.Y. Jan. 10, 2020); see Bond v. Conn. Bd. of Nursing, 622 F. App’x 43, 44 n.


                                                  7
2 (2d Cir. 2015) (summary order) (noting that “[i]t is doubtful that HIPAA provides a private

cause of action at all,” and that “[t]he Circuits that have considered the issue agree that HIPAA

creates no private right of action”). The Court therefore dismisses Plaintiff’s claims under

HIPAA for failure to state a claim on which relief may be granted.

                                          CONCLUSION

       This order is to be mailed in chambers.

       The Court dismisses this action for failure to state a claim on which relief may be granted

and for seeking monetary relief from defendants that are immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B)(ii), (iii). But the Court grants Plaintiff leave to file an amended complaint, in

which he states a plausible claim for relief, within 30 days of the date of this order. If Plaintiff

fails to file an amended complaint within the time allowed, the Court will enter judgment

dismissing this action for failure to state a claim on which relief may be granted and for seeking

monetary relief from defendants that are immune from such relief. See id.

SO ORDERED.

 Dated:    March 25, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   8
